DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 01/28/2022.  Claims 1-6, 10-12, 16-18 and 21-23 have been amended. Claims 7-9, 13-15 and 19-20 have been cancelled. Claims 21-23 have been newly added. Claims 1-6, 10-12, 16-18 and 21-23 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the references Oh and Kim ‘797 have been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2018/0019264, hereinafter “Kim ‘264”) in view of Chae et al. (US. Pub. No. 2016/0062164, hereinafter “Chae”), further in view of Oh et al. (US. Pub. No. 2011/0227850, hereinafter “Oh”), further in view of Kim et al. (US. Pub. No. 2017/0176797, hereinafter “Kim ‘797”).
As to claim 1, (Currently Amended) Kim ‘264 discloses a display device [figure 1, abstract display device], comprising: 
[[a]] pixel electrodes [figure 1, a plurality of pixel electrodes “180” disposed in an opening area of the display panel] disposed in an opening area of each sub-pixel; 
[[a]] common electrodes [figure 2, a plurality of common electrodes “160” having at least a region overlapping with at least one pixel electrodes “180”] having at least a region overlapping with at least one of the pixel electrodes; 
s each [figure 1, gate lines “GL” of the display panel each extending along a first direction in a non-opening area] extending along a first direction in a non-opening area surrounding the opening area and transmitting a gate signal to the pixel electrodes [abstract]; 
[[a]] data lines each [figure 1, date lines of the display panel “DL” extending along a second direction different from the first direction] extending along a second direction different from the first direction in the non- opening area and transmitting a data signal to the pixel electrodes [abstract]; 
[[a]] dummy lines each [figure 1, dummy lines of the display panel “DP” overlapping with data line “DL” in the non-opening area] overlapping with the data lines in the non-opening area.
Kim ‘264 does not disclose 
sensing lines each overlapping with the data lines and transmitting a common voltage or a touch scan voltage to the common electrodes,
wherein each of the common electrodes is disposed in each of touch blocks including a plurality of sub-pixels, and 
wherein at least one of the dummy lines disposed between two adjacent touch blocks is electrically connected to adjacent common electrode and other dummy lines are electrically floated.
However, in the same endeavored field, Chae teaches a display device comprising sensing lines each transmitting a common voltage or a touch voltage to the common electrodes [figure 1, a plurality of sub-pixels “190a” in each of touch blocks “TB”, paragraph 36, common electrode “170”],

wherein at least one of the dummy lines disposed between two adjacent touch blocks is electrically connected to adjacent common electrode [figure 5, dummy line “190b” disposed at a boundary between touch blocks and is electrically connected to common electrode “170”] .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘264 to have sensing lines each transmit a common voltage or a touch voltage to the common electrodes, a common electrode disposed in each of touch blocks including a plurality of sub-pixels and at least one of the dummy lines disposed between two adjacent touch blocks electrically connected to adjacent common electrode, as taught by Chae, in order to improve display quality (Chae, paragraph 15).
Kim ‘264, as modified by Chae, does not disclose sensing lines each overlapping with the data lines, and
other dummy lines are electrically floated.
Oh teaches a display device comprising sensing lines each overlapping with data lines [figure 6, display device comprising sensing lines “Ysl” overlapping with data lines “130”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘264 to comprise sensing lines each overlapping with data lines, as taught by Oh, since it is a use of known technique to improve similar devices in the same way.

Kim ‘797 teaches a display device comprising at least one of dummy lines is electrically connected to adjacent common electrode and other dummy lines which are electrically floated [figure 13, dummy lines “DML”, paragraph 187, dummy lines may be connected to a voltage source, such as a common voltage source, some dummy lines should not interconnect multiple common electrode blocks].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘264 to comprise at least one of dummy lines is electrically connected to adjacent common electrode and other dummy lines which are electrically floated, as taught by Kim ‘797, in order to provide with supplemental functionalities such as touch sensing functionality, touch pressure sensing functionality and tactile feedback functionality (Kim ‘797, paragraph 7).
As to claim 2, (Currently Amended) Kim ‘264, as modified by Chae, Oh and Kim ‘797, discloses the display device of claim 1, wherein the at least one of the dummy lines receives a common voltage 
As to claim 10, see the above discussion of claim 1.
As to claim 21.
Claims 3-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘264 in view of Chae, further in view of Oh, further in view of Kim ‘797, as applied to claim 1 above, further in view of Ro et al. (US. Pub. No. 2016/0202544, hereinafter “Ro”).
As to claim 3, (Currently Amended) Kim ‘264, as modified by Chae, Oh and Kim ‘797, discloses the display device of claim 1.
Kim ‘264, as modified by Chae, Oh and Kim ‘797, does not disclose wherein each of the dummy lines is disposed between the data line and the pixel electrodes.
Ro teaches a display device wherein each of dummy lines is disposed between a data line and pixel electrodes [figures 4 and 6, each of dummy lines “230cd” is disposed between data line “171” and pixel electrode “191”, paragraph 115, dummy line is disposed in between data line and common electrode or pixel electrode].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘264 to have the dummy line is disposed between a data line and a pixel electrode, as taught by Ro, in order to reduce parasitic capacitance in between the electrodes (Ro, paragraph 115).
As to claim 4, (Currently Amended) Kim ‘264, as modified by Chae, Oh and Kim ‘797, discloses the display device of claim 1.
Kim ‘264, as modified by Chae, Oh and Kim ‘797, does not disclose [[a]] bridge electrodes each electrically connecting the common electrodes and the dummy lines.
Ro teaches a display device comprising bridge electrodes each electrically connecting common electrodes and dummy lines [figure 4, a bridge electrode connecting common electrode “270” and dummy line “230cd”].

As to claim 5, (Currently Amended) Kim ‘264, as modified by Chae, Oh, Kim ‘797 and Ro, discloses the display device of claim 4, except for wherein the bridge electrodes and the pixel electrodes are disposed on a same layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the bridge electrode and the pixel electrode disposed on a same layer, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 6, (Currently Amended) Kim ‘264, as modified by Chae, Oh, Kim ‘797 and Ro, discloses the display device of claim 5, wherein each of the bridge electrode includes an island- shaped electrode separated from the pixel electrodes [Ro, figures 4 and 6]. In addition, the same rationale is used as in claim 4.
As to claim 11, (Currently Amended) Kim ‘264, as modified by Chae, Oh and Kim ‘797, discloses the display device of claim 10.
Kim ‘264, as modified by Kim ‘992, does not disclose [[a]] bridge electrodes disposed on a same layer as the common electrodes in the non-opening area and each connecting the common electrodes and the dummy lines.
Ro teaches a display device comprising bridge electrodes disposed on a same layer as a common electrodes in a non-opening area and each connecting the common electrodes and dummy lines [figure 4, a bridge electrode disposed on the same layer as common electrode “270” and connecting “270” and a dummy line “230cd”].

As to claim 12, see the above discussion of claim 6.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘264 in view of Kim et al. (US. Pub. No. 2007/0200992, hereinafter “Kim ‘992”), further in view of Chae, further in view of Kim ‘797.
As to claim 16, (Currently Amended) Kim ‘264 discloses a display device [figure 1, abstract display device], comprising:
a display panel in which a plurality of sub-pixels [figure 1, display panel with a plurality of sub-pixels], common electrodes each disposed corresponding to one or more of the plurality of sub-pixels [figure 2, common electrode “160”], and pixel electrodes of which at least a region overlapping with the common electrode are disposed [figure 2, common electrode “160” having at least a region overlapping with pixel electrode “180”];
wherein the display panel includes:
gate lines [figure 1, gate line “GL” extending along a first direction in a non-opening area] transmitting the gate signals to the pixel electrodes [abstract];
data lines [figure 1, date line “DL” extending along a second direction different from the first direction] transmitting the data signals to the pixel electrodes [abstract]; and
dummy lines [figure 1, dummy line “DP” overlapping with data line “DL” in the non-opening area] overlapping with the data lines.

a data driving unit applying a data signal to the sub-pixels; and
a touch driving unit applying a common voltage or a touch scan voltage to the common electrodes; and
the dummy line is electrically connected to at least one of the common electrodes; and
wherein each of the common electrodes is disposed in each of touch blocks including at least two sub-pixels, and
wherein at least one of the dummy lines disposed between two adjacent touch blocks is electrically connected to adjacent common electrode and other dummy lines are electrically floated.
However, in the same endeavored field, Kim ‘992 teaches a display device comprising a gate driving unit [figure 1, gate driver “400”] applying a gate singal to sub-pixels [paragraph 108];
a data driving unit [figure 1, data driver “500”] applying a data signal to the sub-pixels [paragraph 109]; and
the dummy line [figure 1, dummy line “Ddu”] is electrically connected to at least one of common electrodes [paragraph 84, the dummy line “Ddu” is connected to the common voltage supply line “CL”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘264 to comprise a gate driving unit applying a gate signal to sub-pixels; a data driving unit applying a data signal to the sub-pixels; and the dummy line electrically connected to a common electrode, 
Kim ‘264, as modified by Kim ‘992, does not disclose a touch driving unit applying a common voltage or a touch scan voltage to the common electrodes,
wherein each of the common electrodes is disposed in each of touch blocks including at least two sub-pixels, and
wherein at least one of the dummy lines disposed between two adjacent touch blocks is electrically connected to adjacent common electrode and other dummy lines are electrically floated.
Chae teaches a display device comprising a touch driving unit applying a common voltage or a touch scan voltage to common electrodes [figure 1, a plurality of sub-pixels “190a” in each of touch blocks “TB”, paragraph 36, common electrode “170”],
wherein each of the common electrodes is disposed in each of touch blocks including at least two sub-pixels [figure 1, a plurality of sub-pixels “190a” in each of touch blocks “TB”, paragraph 36, common electrode “170”], and
wherein at least one of the dummy lines disposed between two adjacent touch blocks is electrically connected to adjacent common electrode [figure 5, dummy line “190b” disposed at a boundary between touch blocks and is electrically connected to common electrode “170”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘264 to have a touch driving unit applying a common voltage or a touch scan voltage to common electrodes, wherein each of the common electrodes is disposed in each of touch blocks including at least two sub-pixels, and wherein at least one of the dummy lines disposed between two adjacent touch 
Kim ‘264, as modified by Kim ‘992 and Chae, does not disclose other dummy lines are electrically floated.
Kim ‘797 teaches a display device comprising at least one of dummy lines is electrically connected to adjacent common electrode and other dummy lines which are electrically floated [figure 13, dummy lines “DML”, paragraph 187, dummy lines may be connected to a voltage source, such as a common voltage source, some dummy lines should not interconnect multiple common electrode blocks].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘264 to comprise at least one of dummy lines is electrically connected to adjacent common electrode and other dummy lines which are electrically floated, as taught by Kim ‘797, in order to provide with supplemental functionalities such as touch sensing functionality, touch pressure sensing functionality and tactile feedback functionality (Kim ‘797, paragraph 7).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘264 in view of Kim ‘992, further in view of Chae, further in view of Kim ‘797, further in view of Ro.
As to claim 17, (Currently Amended) Kim ‘264, as modified by Kim ‘992, Chae and Kim ‘797, discloses the display device of claim 16.
 Kim ‘264, as modified by Kim ‘992, Chae and Kim ‘797, does not disclose [[a]] bridge electrodes disposed on a same layer as the common electrodes and each connecting the common electrodes and the dummy lines.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Kim ‘264 to have bridge electrodes disposed on a same layer as common electrodes and connecting the common electrodes and dummy lines, as taught by Ro, in order to reduce parasitic capacitance in between the electrodes (Ro, paragraph 115).
As to claim 18, (Currently Amended) Kim ‘264, as modified by Kim ‘992, Chae, Kim ‘797 and Ro, discloses the display device of claim 17, wherein each of the bridge electrodes include[[s]] an island- shaped electrode separated from the pixel electrodes [Ro, figures 4 and 6]. In addition, the same rationale is used as in claim 17.

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 22 and 23, such as “wherein each of the sensing lines includes a plurality of sub sensing lines”, recited by claim 22; claim 23. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622